Examiner’s Statement of reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present claims had been previously indicated to be allowed over the prior art in the Final rejection dated 3/31/2022 and a Double Patenting rejection had been presented. In the after final amendments, the claims have been amended in a way that distinguishes them from claims of co-pending application 16/833,384, thus overcoming the Double Patenting rejection. Thus, the claims are deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2015/0109969 to Celebi et al. – which discloses a method, an apparatus, and a computer program product for providing full duplex (FD) wireless communication to an FD capable (FDC) user equipment (UE) among one or more UEs include determining allocations of one or more resource blocks (RBs) to the one or more UEs, determining FD capabilities and scheduling parameters of the one or more UEs, determining at least one FD portion and at least one half duplex (HD) portion in the one or more RBs based on the FD capabilities and the scheduling parameters of the one or more UEs, wherein a concurrent downlink (DL) and uplink (UL) communication is scheduled in the at least one FD portion, and adjusting the allocations of the one or more RBs based on the at least one FD portion and the at least one HD portion.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466







/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466